Title: From John Adams to John Quincy Adams, 12 June 1814
From: Adams, John
To: Adams, John Quincy



My ever dear Son
Quincy June 12th: 1814

I have received your number 27. 15 October, 13.
The large quarto Pamphlet entitled “Principes de Chronologie pour les temps anterieurs aux Olympiades,” by Count John Potocki I never received. It has miscarried. That the Count may have seen me, in London in France or Holland, is not improbable.
I also have “plunged into the abyss of Antiquity” and have been “hunting for the books of the wars of the Lord, and of Enoch the seventh from Adam.” But you will forever lament “want of books and languages.” Newton, Usher, Marsham I suspect will give you little satisfaction. Priestly when dying left two treatises, one upon the Hindoos, and one a comparison between the ancient philosophers, and the Christians. A Mr English here published a pamphlet to prove that Jesus was not the Messiah. Mr Cary the Colleague of Freeman has answered him. Neither of these is a Potocki.
English is the first native American, who has openly attacked Revelation. It is not thought prudent to enter into serious controversy with him.
Our Whitney, says that it has been proved the Gospels, and Epistles were written before the destruction of Jerusalem. When the Apocalypse was written he did not say. And I presume he would not assent, that the gospel of Saint John, was written before the destruction of the temple.
Priestly has written a curious book on the corruption of Christianity. But I believe the Acta Sanctorum in 40, 50 or 60, volumes in Folio written by the Bollandists, is necessary to shew in detail, the corruptions of Christianity.
Oh! my Son you know not the grief that your long absence, of almost 5 years, has given me. But as such has been the order of providence, I submit, thankfully submit, believing, that this arrangement has been made, by wisdom and benevolence, superior to mine & all others.
The day after tomorrow, Illuminations, Bonfires and rejoicing’s, are to celebrate the restoration of the Bourbons. Do you remember the time, when oxen, or at least an Ox, was roasted in celebration of the downfall of monarchy in Europe.
I am so well pleased with the restoration of the Bourbons, that if I was only twenty years younger I would solicit the Office of Ambassador to Louis 18th. to congratulate him and make one bow more to a fellow creature to whom I have made a hundred bows some 30 years ago. But alass! I should be thrown overboard before I could have reached one third of the passage to Europe.
There is but one event, for which I am very solicitious, on my own account; and that is your return, with your family in safety to your native soil. In this I fear I am more selfish than parental. For you will return to Jealousy, Envy and malice. I can no more; my heart is too full; my love to all
John Adams